 



Exhibit 10.38
(ALEXZA LOGO) [f39029f3902900.gif]
January 23, 2008
Michael J. Simms
1879 Los Altos Drive
San Mateo, CA 94402
Dear Mike:
On behalf of Alexza Pharmaceuticals, we are pleased to offer you the position in
the company as Senior Vice President, Operations and Manufacturing, reporting to
the President and CEO, Tom King. This is a Corporate Officer and Executive Team
member, and full-time offer to work at the new Alexza Pharmaceuticals facilities
located on Stierlin Court in Mountain View, California, beginning on or about
February 18, 2008 (actual date to be determined). This offer is contingent upon
any pre-employment background check required for DEA and other regulatory agency
compliance. To facilitate these requirements, please complete and sign the
enclosed background check release form.
Your initial monthly base salary will be $26,250.00 payable in accordance with
the Company’s customary payroll practice for salaried exempt positions. This
equates to base compensation of $315,000 on an annualized basis. We are in the
process of finalizing our 2008 Bonus Plan with our Board of Directors and you
would be eligible to participate in that plan at the Senior Vice President
level. We anticipate the plan to be similar to our 2007 plan. That plan was
based upon the achievement of a combination of our corporate goals, as well as
your personal and department goals established and agreed upon by yourself and
your manager, with the opportunity to earn up to 45% of your earned salary for
2008. In the event that we do not put a bonus plan in place during 2008, we will
guarantee a 35% bonus payout of your earned salary for 2008. We will also
provide you a signing bonus of $50,000 (less applicable payroll taxes) and would
be payable in the first pay period after your start date.
We will also grant you an option to purchase 175,000 shares of common stock.
This option grant will be subject to all the standard terms and conditions of
the Alexza 2005 Equity Incentive Plan. The option will vest over a 48-month
period, with 1/4 of the shares vesting after 12 months and the remainder vesting
on a monthly basis thereafter.
You will also be eligible to participate in our Employee Stock Purchase Plan,
which is a payroll deduction plan that offers eligible employees the opportunity
to purchase Alexza common stock at a discount to the market price. Participants
may authorize after-tax deductions of up to 20% of their base compensation for
the purchase of stock under the 2005 Employee Stock Purchase Plan. Detailed
provisions of the Plan are outlined in the Plan Document.

 



--------------------------------------------------------------------------------



 



(ALEXZA LOGO) [f39029f3902900.gif]
In addition, as a Senior Vice President at Alexza, you will execute a Severance
Agreement that will entitle you to a severance benefit upon a change of control
of Alexza on the terms and conditions described in our public filings.
Should you decide to accept our offer, you will be an “at-will” employee of
Alexza. This means that either you or Alexza may terminate the employment
relationship with or without cause at any time. Participation in any benefit,
compensation or bonus program does not change the nature of the employment
relationship, which remains “at-will”. The Vice President positions have “change
of control” provisions as outlined in Alexza corporate documents.
To enable Alexza to safeguard its proprietary and confidential information, it
is a condition of your employment that you sign Alexza’s standard Employee
Invention Assignment and Confidentiality Agreement. A copy of this agreement is
enclosed for your review and signature. We understand that you are likely to
have signed similar agreements with prior employers, and wish to impress upon
you that Alexza does not want to receive the confidential or proprietary
information of others, and will support you in respecting your lawful
obligations to prior employers.
As an executive with over over 20 years previous work history, you will be
eligible for 20 days of flexible time off (vacation plus sick leave) during your
first year of employment, following your three-month anniversary of full-time
employment.
You will also be eligible for medical, dental, vision and life insurance for
yourself and your immediate family. Alexza Pharmaceuticals sponsors a 401(k)
plan to which employees can make contributions. You will be eligible to
participate in this 401(k) plan on the first day of the month coincident with or
following your day of hire. Upon acceptance of this offer of employment, we will
provide the materials to you to apply for coverage under Alexza Pharmaceuticals’
health insurance plan.
This letter contains our complete understanding and agreement regarding the
terms of your employment by Alexza and supersedes in their entirety all other or
prior agreements by you with the Company as to the specific subjects of this
letter. This binding agreement may only be amended in a writing signed by both
you and the Company, although it is understood that Alexza may, from time to
time, in its sole discretion, adjust the salaries, incentive compensation and
benefits paid to you and its other employees, as well as job titles, locations,
duties, responsibilities, assignments and reporting relationships.
If you agree with the terms of this offer letter, please sign below and fax this
page along with the completed Background Check Authorization Form to Alexza
Pharmaceuticals at (650) 687-6698 by January 30, 2008, upon which date this
offer expires. Upon your signature below, this will become our binding agreement
with respect to the subject matter of this letter.

 



--------------------------------------------------------------------------------



 



(ALEXZA LOGO) [f39029f3902900.gif]
We look forward to a long and mutually rewarding relationship with you as a
member of the Alexza team. With very best regards.
Sincerely,
/s/ Emily Lee Kelly
Emily Lee Kelley
Vice President, Human Resources
ekelley@alexza.com
Accepted and Agreed:

     
/s/ Michael S. Simms
  1/28/08
 
   
Michael S. Simms
  Date

Alexza Pharmaceuticals, Inc.
1020 East Meadow Circle
Palo Alto, CA 94303

 